Title: From Benjamin Franklin to Vergennes, 2 February 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Feb. 2. 1782.
Major General du Portail, & Colonel du Gouvion, Engineers, lately returned to France, have been for five Years past employed in the Armies of the United States, and have, by their military Skill, Bravery & good Conduct done honour to their own Country and great Service to ours. Mr. Livingston, Secretary for Foreign Affairs writes me, that if his Majesty should think fit to bestow on these Gentlemen any Marks of his Royal Favour, it will be particularly pleasing to Congress. I therefore beg leave to recommend them to your Excellency’s Notice & Protection.— I am with Respect, Sir, Your most obedient & most humble Servant
B Franklin
His Exy Count de Vergennes
 
Endorsed: M. de R
